Citation Nr: 1424250	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  03-34 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

The Veteran is represented by: Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to August 1977 and from December 1991 to December 1996.  He also had periods of active duty for training and inactive duty training with the National Guard from 1981 through 1991.

In January 2007, the Board denied service for a bilateral foot disorder.  The Veteran appealed the Board's decision to the Veterans Court.  In February 2008, the Court Clerk vacated that portion of the Board's decision which denied service connection for a bilateral foot disorder and remanded it pursuant to a Joint Motion for Partial Remand (JMR).

In April 2009, the Board remanded this issue to the RO for additional development.  At some point after the file was sent to a VA Medical Center for an outside medical opinion, the claims file was apparently lost.  The additional medical opinion was not obtained as the claims file was lost within that medical facility.  In cases such as this, where records in the custody of VA have been lost, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

In February 2012, the Board again remanded the case.  The Board's instructions included taking additional actions to rebuild the claims file.  The Board again denied this issue in an April 2013 decision.  The Veteran appealed that decision to the Veterans Court, and in a September 2013 Order, pursuant to a JMR, the Court Clerk vacated the April 2013 Board decision and remanded this issue for development consistent with the JMR.  

The Veteran submitted additional evidence after the most recent supplemental statement of the case and included a waiver of his right to have that evidence considered initially by the RO.  


FINDINGS OF FACT

1.  A disability of the feet was not noted when the Veteran was examined, accepted, and enrolled at entry into the period of active duty from December 1991 to December 1996.  

2.  There was no injury or disease of the feet during the period of active duty from December 1991 to December 1996.  

3.  A current foot disorder is not related to service.  


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a bilateral foot disorder, diagnosed as pes planus and hallux valgus.  He has alternatively asserted that the foot disorder began during his second period of active duty from December 1991 to December 1996, or that the pes planus predated that period but was aggravated beyond its normal progression by that period.  

The method of injury or aggravation asserted by the Veteran is the effect of wearing combat boots while lifting and carrying heavy objects.  The Board denied the claim in April 2013 relying primarily on a May 2009 VA feet examination in which the examiner found no current pes planus based on normal X-rays, but diagnosed bilateral hallux valgus and opined that it was less likely than not that the current hallux valgus was due to service.  The examiner reasoned that the service treatment records did not show hallux valgus at that time.

The basis for the September 2013 JMR is that the Board did not consider relevant evidence that was constructively (although not actually) of record at the time of the Board's April 2013 decision.  The evidence cited was a March 2009 report from GLW, M.D.  

That report, titled independent medical evaluation, indicates that a clinical interview of the Veteran had been conducted and that Dr. W had reviewed the VA medical records.  Dr. W provided the following analysis: 

[The Veteran's] records from military examinations prior to entry into his second period of service indicate that he suffered from a bilateral foot disorder manifested by bilateral pes planus and hallux valgus.  [The Veteran's] records further indicate that he first started noticing pain in his feet while wearing combat boots during his second period of service and that his pain ever since has increased to the point of requiring surgery to completely alleviate the pain and discomfort.  According to his records, [the Veteran] appeared to be asymptomatic prior to entrance into his second period of service.  [The Veteran's] reports during his clinical interview were consistent with these records.  During his second period of service, [the Veteran's] duties included heavy lifting and moving heavy objects.  These activities greatly aggravated his bilateral foot pain.  During his second period of service, [the Veteran] reports that he experienced difficulty walking, standing, and lifting due to the increased pain in both feet.  

Dr. W opined that: 

[W]earing combat boots and the associated military activities, including those described above, at least as likely as not chronically worsened [the Veteran's] bilateral foot disorder beyond what would be the natural progression of the disorder.  

The Board finds that the observations made by Dr. W are substantially at odds with the service records.  Notably, the first diagnosis of hallux valgus is after service, not in examinations prior to entry as he asserts.  While pes planus was noted in one prior examination, it was found to be asymptomatic.  In other words, it was not a disability at that time.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (the definition of disability is the inability to pursue an occupation because of physical or mental impairment).

Most significant however is the assertion that the Veteran's onset of foot pain was during the second period of active duty, and that he experienced difficulty walking, standing, and lifting due to the increased pain in both feet during this period.  It is unclear what service records were available to Dr. W; however, the examination conducted at service separation from the period in question (December 1991 to December 1996) includes normal clinical findings for the feet with no diagnosis rendered.  

Regarding the Dr. W's notation of onset of foot pain during this period, this assertion conflicts with a Report of Medical History completed by the Veteran at separation from that period of service, on which he indicated that he had no history of foot trouble.  While the Veteran sought treatment for other complaints during this period of service, such as knee pain, he did not seek treatment for foot pain, nor did he report foot pain.  

In finding the evidence contemporaneous with service separation in December 1991 to carry greater probative weight than the Veteran's recent statements to VA and to Dr. W, the Board acknowledges that the Veteran's recent account of experiencing onset of foot pain during his service from December 1991 to December 1996 is competent evidence, as pain is an observable symptom, which by definition, comes to one through one's senses.  

In addition to his account to Dr. W, the Veteran reported in a September 2003 hearing at the RO that he did not experience any problems with his feet during his first period of active service, but during his second period of service, he experienced discomfort in his feet, especially during warm weather and when playing softball.  He attributed those problems to wearing combat boots.

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneous nature of the statement of medical history at discharge is significant.  Furthermore, because he was then seeking only medical evaluation, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  

In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service to VA and to Dr. W.  Rather, it is the credibility of his recent account which the Board finds is lacking.  Stated simply, the Report of Medical History at separation from service in which he unequivocally reported no history of foot trouble is more reliable and convincing than his recent statements made in support of a claim for monetary benefits.  In so finding, the Board emphasizes that "trouble" is a broad term which could reasonably encompass any foot symptoms.  

Based on the lack of any complaint or treatment for foot problems in service, despite his seeking treatment for other lower extremities complaints, based on the Veteran's account at service separation that he had no history of foot trouble, and based on the normal clinical findings at service separation, the Board finds that a preponderance of the evidence is against any manifestation of foot problems during service.  In essence, the factual basis for Dr. W's opinion is materially inaccurate.  The fact that Dr. W relied on inaccurate facts renders the opinion of little probative weight.  

The Board again acknowledges that there was a single finding of pes planus on a National Guard examination in July 1988, 3 years prior to the period of active duty in question.  The Board emphasizes that the Veteran was not active duty during this period, and there is no indication that he was otherwise performing active service.  Most significant, pes planus was not noted at entry into the second period of active duty, or indeed, on the most recent VA examination.  An examination at entry into a period of active service (active duty, active duty for training, or inactive duty training) combined with manifestation of a disability during that period of service are the triggers for discussion of the presumption of soundness.  

While the Board certainly does not dispute the underlying premise of the presumption of soundness, which has been raised by the Veteran and Dr. W, and the Board acknowledges that the Veteran's feet were in sound condition when examined, accepted, and enrolled for service in December 1991, as there was no manifestation of a foot disorder during service (Veteran's assertions on this point found to be not credible), and as his feet were normal at service separation, the applicability of the presumption of soundness is essentially not raised in this case.  Rather, this is a case of direct service connection.  

The Veteran has also argued that the presumption of aggravation applies in this case; however, the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 applies only when a condition is noted on an examination report at entrance into service.  Here, no foot condition was noted on the November 1991 examination for entry into active duty for the period from December 1991 to December 1996.  Therefore, the presumption of aggravation does not apply.  Again, this is a case of direct service connection.  

The Veteran does not assert that he injured his feet at any time other than the second period of active duty, including the first active duty period from July 1974 to August 1977, or during his service in the National Guard from 1981 through 1991.  Service treatment records for those periods reflect no foot complaints and an affirmative statement from the Veteran in July 1988 as to no history of foot trouble.

The Board reiterates that there was no injury or disease of the feet during the period of service from December 1991 to December 1996.  In a November 1991 medical history completed for entrance into his second period of active duty, the Veteran also reported no history of foot trouble.  On the examination for entrance into the second period of active duty, the examiner checked normal for the condition of the Veteran's feet.  Records of treatment during his 1991 to 1996 service do not reflect any complaints or findings involving either foot.  In a medical history completed in August 1996, a few months before his December 1996 separation from his second period of active duty, he checked "no" for any history of foot trouble.  On examination in August 1996, the examiner checked normal for the condition of the Veteran's feet.

After service, the first record of treatment for foot problems is in May 1999 when the Veteran sought treatment for bilateral foot pain due to bunions.  In a VA treatment record in January 2000, he reported ongoing bunions, and complained that his feet were constantly cold.  The VA clinician referred him for a podiatry consultation.  In February 2000, he saw a podiatrist.  

The record of the February 2000 consultation is not in the rebuilt claims file, but in March 2000, a VA physician recounted the treatment note from that podiatrist.  The podiatrist's impression was bilateral bunion and bilateral reflux vasospasm.  X-rays showed the congenital absence of the tibial sesamoid bone bilaterally.  The podiatrist indicated that such absence might be contributing to bunion formation at a young age.  A VA podiatrist prescribed orthotics to prevent further progression of the bunions.  

In a February 2003 VA podiatry consultation, a podiatrist diagnosed mild hallux abducto-valgus deformity of both feet.  In November 2005, a VA podiatrist diagnosed plantar fasciitis in addition to hallux valgus.  On VA examination in December 2005, the examiner diagnosed bilateral flat feet that were mild without weight bearing and moderate with weight bearing.  The examiner found mild hallux valgus with bunion formation bilaterally.  As noted above, the diagnosis on examination in May 2009 was bilateral hallux valgus.  There was no diagnosis of pes planus as X-rays showed normal arches in both feet. 

Thus, after the Veteran's second period of active duty, there is no record of treatment for a foot disorder for several years.  The Board notes that the continuity of symptomatology provisions do not apply to any of the foot disorders diagnosed in this case, nor does the presumption of service connection.  Moreover, the Board has found that there was no notation of a foot disorder during active duty.  

There is no medical opinion purporting to relate any current disability of the feet to service with the exception of the report of Dr. W, which the Board has found to be based substantially on inaccurate facts.  While the Veteran has also been recently diagnosed with bunions, reflux vasospasm, and plantar fasciitis, these diagnoses have all come years after service and there is no opinion relating any such diagnoses to service.  

The diagnosis of an absent tibial sesamoid bone, bilaterally, was described as a congenital defect.  Congenital defects are not diseases or injuries for purposes of VA compensation.  They are not subject to the presumption of soundness as they are not capable of deterioration.  They are also not subject to VA compensation benefits.  See 38 C.F.R.  § 3.303(c); VAOGCP 82-90 (finding that hereditary defects are excluded from VA compensation benefits by 38 C.F.R. § 3.303(c)).  

While congenital diseases may be aggravated by service, congenital defects cannot be aggravated as they are incapable of deterioration.  The only way to obtain service connection on the basis of a congenital defect is if a disease or injury is found to be superimposed upon the congenital defect as a result of service.  Here, in light of the normal clinical findings at service separation, the multi-year gap after service before onset of any current foot disorder, and the lack of any medical evidence relating the onset of a current foot disorder to service, the Board finds that, to the extent that any current foot disorder is superimposed upon the congenital foot defect, a preponderance of the evidence is against this having occurred as a result of service.  

In sum, the Board finds that there was no injury or disease of the feet during active service, there was no notation of foot disorder during active service, there was no manifestation of a foot disorder during active service, no current foot disorder is related to service, and there was no disease or injury of the feet superimposed upon a congenital defect as a result of active service.  

As such, the Board concludes that service connection for a bilateral foot disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

The Veteran has not asserted that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran was provided a VA medical opinion in this case, and he has submitted a private opinion regarding etiology.  

The Veteran has not identified any relevant evidence that has not been obtained and for which there is a reasonable possibility of success of further development efforts.  The Board reiterates that the claims file was lost during development of his claim.  The RO has certified that it has made all reasonable efforts and rebuilding the claims file, and that no further efforts would likely prove fruitful.  

Regarding VA's heightened duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, the Board has set forth its reasons and bases in detail above, and has specifically addressed the benefit-of-the-doubt rule.  

The heightened duty to assist has been met by the results of the two remands since the January 2007 decision, which were targeted in part at rebuilding the claims file and recovering lost evidence.  In response to the Board remands, the RO obtained updated VA outpatient records, as well as records associated with a disability claim to the Social Security Administration.  

The RO asked the Veteran to authorize VA to obtain records from a specific private podiatry practice and any other relevant medical records, but he did not do so.  Moreover, the parties to the JMR stipulated that the Veteran "expressly agrees to submit to VA relevant records in his possession."  The Board interprets this stipulation as an affirmative duty on the Veteran's part to "submit" the records without further prompting.  

To date, with the exception of the report of Dr. W, no additional records have been submitted.  An April 7, 2014 response form indicates that the Veteran has nothing more to submit.  Based on his response, the Board finds that no additional efforts at obtaining records from the Veteran would likely prove successful.   


ORDER

Service connection for a bilateral foot disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


